Citation Nr: 1122653	
Decision Date: 06/13/11    Archive Date: 06/28/11

DOCKET NO.  09-07 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1966 to June 1970.  He died on July [redacted], 1999.  The Appellant is his widow.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which, in pertinent part, denied entitlement to service connection for cause of the Veteran's death.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a February 2009 VA Form 9, the appellant stated that she wanted a hearing before the Board at the RO.  She received notice in February 2011 that a Travel Board hearing had been scheduled for April 19, 2011, at the RO in Roanoke, Virginia. 

In a statement received by the RO on March 24, 2011, the Appellant requested that her hearing before the Board be postponed.  She stated that her son was conducting research for the claim and would not be able to attend the hearing until August 2011 when he returned from military service.  Because the request was received at the RO more than two weeks prior to the hearing date, and good cause for postponement has been shown, the request is granted.  38 C.F.R. § 20.704(c) (2010).

Accordingly, the case is REMANDED for the following action:

The Appellant should be scheduled for a hearing before the Board at the RO after July 2011.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


